DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C § 103 rejections of claim(s) 1-20 presented on Pages 8-10 of the Remarks of 5/2/2022 have been fully considered and are almost entirely moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner finds Applicant’s arguments on Pages 8-10 that Palanisamy et al. (US 2019/0088148) does not teach any limitations of claims 1, 5, and 13 to be unpersuasive. The Examiner points to Paragraphs [0037], [0053], and [0065]-[0068], [0077], and [0079]-[0081] of Palanisamy as well as the explanation in the rejection below to show the teachings of claims 1, 5, and 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobus et al. (US 2019/0088148, hereinafter Jacobus; already of record), in view of Palanisamy et al. (US 2020/0142421, hereinafter Palanisamy).
Regarding claim 5, Jacobus discloses:
A method for a connected vehicle (Abstract), comprising:
receiving, …, command data describing one or more driving commands for the connected vehicle… (Paragraphs [0105]-[0107], i.e. maneuvering within an allowed lateral deviation from the planned path due to the detection of obstacles such as active traffic controls, e.g. traffic flow signs);
correcting the one or more driving commands to generate modified command data that describes one or more modified driving commands, wherein the one or more modified driving commands control an operation of the connected vehicle to operate in a manner consistent with the model data to satisfy a trajectory safety requirement (Paragraphs [0105]-[0107], i.e. maneuvering within an allowed lateral deviation from the planned path due to the detection of obstacles such as active traffic controls, e.g. traffic flow signs); and
modifying an operation of a vehicle control system of the connected vehicle based on the modified command data so that the connected vehicle operates based on the one or more modified driving commands (Paragraphs [0105]-[0107], i.e. maneuvering within an allowed lateral deviation from the planned path due to the detection of obstacles such as active traffic controls, e.g. traffic flow signs).
Jacobus does not disclose:
…
receiving, from a machine-learning system, command data describing one or more driving commands for the connected vehicle and model data describing how the connected vehicle drives in different contexts or driving scenarios;
…
However in the same field of endeavor Palanisamy teaches end-to-end learning of commands for controlling an autonomous vehicle (Abstract) and more specifically:
…
receiving, from a machine-learning system (Paragraphs [0037], [0053], and [0065]-[0068], [0077], and [0079]-[0081], i.e. machine-learning system), command data describing one or more driving commands for the connected vehicle and model data describing how the connected vehicle drives in different contexts or driving scenarios (Paragraphs [0037], [0053], and [0065]-[0068], [0077], and [0079]-[0081], i.e. the LTSM being a neural network model and outputting context feature vectors for the vehicle),
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Jacobus to incorporate …receiving, from a machine-learning system, command data describing one or more driving commands for the connected vehicle and model data describing how the connected vehicle drives in different contexts or driving scenarios;…, as taught by Palanisamy. Doing so would allow for direct optimization without manually defined rules of learning systems in autonomous vehicles, which can result in better performance and less human engineering efforts (Paragraph [0004]).

Regarding claim 6, the combination of Jacobus and Palanisamy teaches the method of claim 5. Jacobus further discloses: wherein the trajectory safety requirement includes a lane-of-travel requirement, and the one or more modified driving commands control the connected vehicle to operate within an intended lane of travel on a roadway (Paragraphs [0105]-[0107], i.e. having a planned commanded path for the vehicle to follow while minimizing the difference between vehicle localization and the commanded path and allowing for occasional maneuvering within an allowed lateral deviation from the planned path due to the detection of obstacles is a lane-of-travel requirement).

Regarding claim 7, the combination of Jacobus and Palanisamy teaches the method of claim 5. Jacobus further discloses: wherein the trajectory safety requirement includes a collision-avoidance requirement, and the one or more modified driving commands control the connected vehicle to maintain a safe distance relative to another vehicle present on a roadway of the connected vehicle so that a potential collision is avoided (Paragraphs [0105]-[0107] and [0115]), i.e. maneuvering within an allowed lateral deviation from the planned path due to the detection of obstacles or if instead a slow vehicle must be paced).

Regarding claim 8, the combination of Jacobus and Palanisamy teaches the method of claim 5. The combination of Jacobus and Palanisamy further teaches: further comprising:
receiving, with the machine-learning system, sensor data from the connected vehicle that depict how a driver of the connected vehicle operates the connected vehicle in different contexts or scenarios (Palanisamy: Paragraphs [0037], [0043], [0052]-[0053], and [0064]-[0067]);
inputting the sensor data to a complex convolutional neural network (Palanisamy: Paragraphs [0037], [0043], [0052]-[0053], and [0064]-[0067]); and
receiving the modified command data as output from the complex convolutional neural network (Palanisamy: Paragraphs [0037], [0043], [0052]-[0053], and [0064]-[0067]).
The motivation to combine the references is the same as stated for claim 5 above.

Regarding claim 9, Jacobus discloses the method of claim 5. Jacobus further discloses:
wherein correcting the one or more driving commands to generate the modified command data that describes the one or more modified driving commands comprises:
receiving image data from one or more sensors of the connected vehicle and Vehicle-to-Everything (V2X) data from one or more other endpoints (Paragraphs [0020] and [0113]-[0115], i.e. V2V and/or V2I for controlling vehicle interactions at intersections); and
correcting the one or more driving commands to generate the one or more modified driving commands based on the image data and the V2X data (Paragraphs [0020] and [0113]-[0115], i.e. V2V and/or V2I  and sensor data for controlling vehicle interactions at intersections).

Regarding claim 10, Jacobus discloses the method of claim 9. Jacobus further discloses:
wherein correcting the one or more driving commands to generate the one or more modified driving commands based on the image data and the V2X data comprises:
inferring a trajectory of the connected vehicle based on the one or more driving commands and the image data and the V2X data (Paragraphs [0020] and [0113]-[0115], i.e. V2V and/or V2I  and sensor data for controlling vehicle interactions at intersections); and
responsive to determining that the trajectory of the connected vehicle does not satisfy the trajectory safety requirement, modifying the one or more driving commands to form the one or more modified driving commands so that a modified trajectory that satisfies the trajectory safety requirement is produced for the connected vehicle based on the modified driving commands (Paragraphs [0020] and [0113]-[0115], i.e. V2V and/or V2I and sensor data for controlling vehicle interactions at intersections).

Regarding claim 11, Jacobus discloses the method of claim 9. Jacobus further discloses: wherein receiving the image data from the one or more sensors further includes receiving one or more of location data describing a geographic location of the connected vehicle and inertial measurement data received from an inertial measurement unit of the connected vehicle (Paragraphs [0020], [0067], and [0068]).

Regarding claim 12, Jacobus discloses the method of claim 5. Jacobus further discloses: wherein:
the one or more driving commands include one or more of a steering command, a throttle command, or a braking command (Paragraphs [0105] - [0107]); and
the one or more modified driving commands include a modified version of the one or more of the steering command, the throttle command, and the braking command (Paragraphs [0105] - [0107]).

Regarding claims 1, the claim(s) recites analogous limitations to claim(s) 5, above, and is therefore rejected on the same premise. Jacobus further discloses: 
A computer program product comprising a non-transitory memory of an onboard vehicle computer system of a connected vehicle storing computer-executable code that, when executed by a processor (Claim 1), causes the processor to:
…

Regarding claims 2, the claim(s) recites analogous limitations to claim(s) 8, above, and is therefore rejected on the same premise.

Regarding claim 3, the claim(s) recites analogous limitations to claim(s) 9, above, and is therefore rejected on the same premise.

Regarding claims 4, the claim(s) recites analogous limitations to claim(s) 12, above, and is therefore rejected on the same premise.

Regarding claims 13-20, the claim(s) recites analogous limitations to claim(s) 5-12, above, respectively, and are therefore rejected on the same premise.
Regarding claim 13, Jacobus further discloses: 
A system comprising:
an onboard vehicle computer system of a connected vehicle including a non-transitory memory storing computer code which (Paragraph [0206], Claim 1), when executed by the onboard vehicle computer system, causes the onboard vehicle computer system to:
…

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663          

/SZE-HON KONG/Primary Examiner, Art Unit 3661